Citation Nr: 0307317	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  03-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from April 1970 to December 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional office in Columbia, South Carolina 
(RO).


REMAND

In the veteran's notice of disagreement received in October 
2002, and his February 2003 Substantive Appeal, the veteran 
asserted his right to testify at a videoconference hearing at 
the RO before the Board.  For reasons not apparent in the 
record, he has not been accorded that right, and has not 
withdrawn his hearing request.  Accordingly, this case is 
remanded to the RO for the following:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his request for such a 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



__________________________________________
JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


